 

Exhibit 10.7

 

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment to Consulting Agreement (this “Amendment”), dated as of March 6,
2020, amends that certain Consulting Agreement dated August 22, 2018 (the
“Agreement”) by and between Qualigen, Inc. (the “Company”) and GreenBlock
Capital LLC (“Consultant”).

 

The Company and Consultant agree that the Agreement is hereby amended to modify
and replace Section 2 as follows:

 

2. Compensation

 

(i) Fee for Services. For its services from the original date of this Agreement
through six (6) months after the closing (“Closing”) of the reverse merger
transaction contemplated by the Agreement and Plan of Merger dated January 15,
2020 (as thereafter amended, the “Merger Agreement”) among Ritter
Pharmaceuticals, Inc. (“Ritter”), its subsidiary and the Company, the Consultant
shall receive a fee (the “Fee”) payable in the form of: (a) a number of shares
of Common Stock of the Company (the “Shares”) calculated such that the number of
shares of Common Stock so issued would constitute shares of Common Stock of
Ritter representing 4.5% (four and one-half percent) of the
immediately-post-Merger shares of Common Stock of Ritter on a fully-diluted
basis (with such percentage being calculated using the meaning of
“fully-diluted” contemplated in the computation of the Merger Agreement’s
“Exchange Ratio”), and (b) five-year Warrants to purchase a number of shares of
Common Stock of the Company calculated such that such number of underlying
shares of Common Stock would, after giving effect to the completion of the
Merger and the assumption of warrants (including such Warrants) by Ritter in
connection with the Merger, immediately-post-Merger result in the so-assumed
Warrants overlying a number of shares of Common Stock of Ritter representing 3%
(three percent) of the immediately-post-Merger shares of Common Stock of Ritter
on a fully-diluted basis (with such percentage being calculated using the
meaning of “fully-diluted” contemplated in the computation of the Merger
Agreement’s “Exchange Ratio”) with (i) such Warrants not being exercisable to
any extent until 183 days after the Merger, (ii) such Warrants having an initial
exercise price per share equal to the exercise price provided in warrants issued
by the Company to Alpha Capital Anstalt in connection with the Merger and its
related transactions, and (iii) such exercise price per share being adjusted,
upon assumption of the Warrants by Ritter in connection with the Merger, for the
Merger’s “Exchange Ratio.”

 

(ii) Timing for Earning, Valuation and Forfeiture. The Company and Consultant
agree that 25% of the value of the Fee shall be earned as of the Closing of the
Merger and the balance over the following six (6) months accruing monthly. For
the purposes of this subsection “(ii),” the Shares shall be valued at the lowest
price per share of (a) Common Stock issued in connection with the conversion of
Company convertible notes or (b) the stated conversion price for convertible
preferred stock issued by the Company in connection with an offering,
immediately prior to and in connection with the Closing of the Merger. Should
the Consultant’s services with the Company be terminated for “cause” during the
six (6) months following the Closing of the Merger, the Consultant will forfeit
unearned Shares. “Cause” is defined as gross negligence, intentional misconduct
or fraud that harms the Company. The Fee is not meant to act in any way as a
success fee. A substantial portion of the Consultant’s duties will be performed
after the Effective Time. Consultant is not being compensated in any way for
raising capital or the successful closing of the Merger.

 

(iii) Issuance Instructions. The Shares and the Warrants shall be issued to
Consultant or individually to its principals, as directed in writing by the
Consultant prior to the Merger, subject to receipt of customary
investment-intent letters.

 

Except as expressly provided herein, the Agreement remains unchanged and in full
force and effect.

 

 

 

 

IN WITNESS WHEREOF, GreenBlock Capital LLC and Qualigen, Inc. have executed and
delivered this Amendment to Consulting Agreement as of the 6th day of March,
2020.

 

GreenBlock Capital LLC   Qualigen, Inc.       By: /s/ Christopher Nelson   By:
/s/ Michael S. Poirier Christopher Nelson   Michael Poirier Director   President
& CEO

 

2

 

